United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-284
Issued: September 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant, through her representative, filed a timely appeal from
the August 6, 2009 decision of the Office of Workers’ Compensation Programs denying her
claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she is entitled to a schedule award.
On appeal appellant, through her attorney, contends that, as there was an unresolved
conflict between appellant’s physician and the Office medical adviser, the Office should have
referred appellant to an impartial medical examiner.
FACTUAL HISTORY
On August 13, 2007 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim alleging that she sustained a left ankle fracture that day when she fell during her

federal employment. On November 15, 2007 the Office accepted appellant’s claim for
nondisplaced fracture left ankle (lateral malleolus).
Appellant filed a claim for a schedule award. In a medical report dated November 20,
2008, Dr. David Weiss, an osteopath, diagnosed appellant with status post lateral malleola
fracture to the left ankle joint, post-traumatic osteoarthritis of the left ankle by clinical
impression and functional instability to the left ankle joint. He listed subjective disability factors
as intermittent left foot/ankle pain and stiffness, occasional swelling, occasional episodes of left
foot instability, increased symptoms with weather changes and restrictions in daily living.
Dr. Weiss noted objective disability factors of inversion on the range of motion that does
produce crepitus. He noted that appellant experienced pain when performing her duties as a mail
processing clerk and that based on the “Visual Analogue Scale” for appellant’s pain ranged from
0 to 10. Dr. Weiss also noted that the August 13, 2007 employment injury was the competent
producing factor for appellant’s disability. Applying the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th edition 2001) (A.M.A., Guides) 574, Figure 181, he noted that appellant had three percent impairment to her left lower extremity based on pain.
On February 13, 2009 the Office referred appellant’s case to an Office medical adviser
for determination of an impairment rating. In a memorandum of the same date, the Office
medical adviser opined that appellant had “a typical full recovery as would be expected with this
type of fracture of the lateral malleolus” and accordingly any pain award would not be justified
under the fifth edition of the A.M.A., Guides as appellant did not fall into one of the three
categories found in Chapter 18, section 18.3a when assessing impairment resulting from pain.
He listed them as follows: when there is excess pain in the context of verifiable medical
conditions that cause pain; when there are well-established pain syndromes without significant,
identifiable organ dysfunction to explain the pain and when there are other associated pain
syndromes. The Office medical adviser noted that, pursuant to the examination of Dr. Weiss, the
range of motion and strength were normal and, accordingly, appellant had a zero percent
impairment to the left lower extremity.
By decision dated February 24, 2009, the Office denied appellant’s claim for a schedule
award.
By letter dated February 27, 2009, appellant filed a request for an oral hearing. At the
hearing held on June 10, 2009, her attorney argued that the opinion of Dr. Weiss was well
reasoned and controlling, or in the alternative, that the Office medical adviser’s report created a
conflict requiring an impartial medical examination.
Appellant submitted a statement dated June 11, 2009 wherein she indicated that her ankle
still bothers her and that she treats the pain with over-the-counter medication.
By decision dated August 6, 2009, the hearing representative affirmed the Office’s
February 24, 2009 decision.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of schedule members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3
Section 8123(a), in pertinent part, provides that, if there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.4
ANALYSIS
The Board finds that this case is not in posture for decision due to a conflict in medical
opinion between Dr. Weiss and the Office medical adviser as to whether appellant has any
ratable impairment to her left lower extremity.
In his November 20, 2008 report, Dr. Weiss opined that, pursuant to the fifth edition of
the A.M.A., Guides, appellant was entitled to three percent impairment of the left lower
extremity based on subjective and objective factors of pain. He reported intermittent left foot
and ankle pain and stiffness, left foot instability, increased symptoms with weather changes,
inversion or range of motion, which produces crepitus and pain when working. The Office
medical adviser found that appellant was not entitled to an impairment rating under the A.M.A.,
Guides as any pain award in this case would not be justified as appellant did not fall within any
of the three categories for assessing impairment based on pain. The Office improperly found that
the opinion of the Office medical adviser constituted the weight of the evidence. Pain is
subjective but may serve as a basis for determining impairment.5 An Office medical adviser may
review a report to verify the correct application of the A.M.A., Guides and confirm the
percentage of impairment,6 but it is an impartial medical specialist who must resolve a conflict in
medical opinion.7

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. at § 10.404.

4

5 U.S.C. § 8123(a).

5

L.H., 60 ECAB ___ (Docket No. 08-1352, issued December 24, 2008).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.5(c) (March 1994).

7

L.H., supra note 5; Richard R. LeMay, 56 ECAB 341, 348 (2005).

3

The Board will set aside the Office’s August 6, 2009 decision and remand the case to the
Office for referral to an impartial medical examiner for an opinion regarding whether appellant
has any permanent impairment to her left lower extremity causally related to the accepted
condition. Following this and any such further development as may be deemed necessary, the
Office shall issue an appropriate final decision on appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 6, 2009 is set aside and the case remanded for further
action consistent with this decision.
Issued: September 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

